Citation Nr: 1133786	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  09-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a disability manifested by numbness of the arms and fingers and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of chronic bronchitis claimed as breathing problems to include as being secondary to environmental toxins exposure and, if so, whether service connection is warranted.

4.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a gastrointestinal disorder to include acid reflux and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for headaches and, if so, whether service connection is warranted.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to October 1985, from February 2003 to February 2004, June 2004 to December 2004, and from February 2005 to March 2006.  This service included assignment to Iraq during Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  

In January 2011, the appellant proffered testimony before the undersigned Veterans Law Judge via a videoconference hearing.  A transcript was prepared and has been included in the claims folder for review.  Following the hearing, the Veteran submitted additional evidence which has been associated with the claims folder.  

As a result of the Board's reopening of all five issues listed on the front page of this action, these same issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In a December 2006 rating action, the RO denied the Veteran's claim for entitlement to service connection for a disability manifested by numbness of the arms and fingers; the Veteran did not timely perfect an appeal.

2.  Evidence received since the December 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim involving numbness of the arms and fingers.  

3.  In a December 2006 rating action, the RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss; the Veteran did not timely perfect an appeal.

4.  Evidence received since the December 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's hearing loss claim.  

5.  In a December 2006 rating action, the RO denied the Veteran's claim for entitlement to service connection for the residuals of chronic bronchitis claimed as breathing problems to include as being secondary to environmental toxins exposure; the Veteran did not timely perfect an appeal.

6.  Evidence received since the December 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's lung disability claim.  

7.  In a December 2006 rating action, the RO denied the Veteran's claim for entitlement to service connection for a gastrointestinal disorder to include acid reflux; the Veteran did not timely perfect an appeal.

8.  Evidence received since the December 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's gastrointestinal disorder claim. 

9.  In a December 2006 rating action, the RO denied the Veteran's claim for entitlement to service connection for headaches; the Veteran did not timely perfect an appeal.

10.  Evidence received since the December 2006 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's headaches claim.


CONCLUSIONS OF LAW

1.  The December 2006 RO's decision that denied entitlement to service connection for a disability manifested by numbness of the arms and fingers is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) and (2010).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a disability manifested by numbness of the arms and fingers has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The December 2006 RO's decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) and (2010).

4.  New and material evidence has been submitted, and the claim of entitlement to service connection for bilateral hearing loss has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

5.  The December 2006 RO's decision that denied entitlement to service connection for the residuals of chronic bronchitis claimed as breathing problems to include as being secondary to environmental toxins exposure is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) and (2010).

6.  New and material evidence has been submitted, and the claim of entitlement to service connection for the residuals of chronic bronchitis claimed as breathing problems to include as being secondary to environmental toxins exposure has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

7.  The December 2006 RO's decision that denied entitlement to service connection for a gastrointestinal disorder to include acid reflux is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) and (2010).

8.  New and material evidence has been submitted, and the claim of entitlement to service connection for a gastrointestinal disorder to include acid reflux has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

9.  The December 2006 RO's decision that denied entitlement to service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

10.  New and material evidence has been submitted, and the claim of entitlement to service connection for headaches has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has come before the Board claiming that while he was stationed in Iraq, he developed recurrent bronchitis and breathing problems.  He has testified that where he was working/barracked, he was very close to the fire pits where they were burning captured ammunition, weapons, and trash.  He has contended that because of the fumes and toxins produced by the fires, he developed a bronchial condition from which he still suffers therefrom.  It has been asked that his claim involving this condition be reopened, and that additional testing occur in order to determine whether he is suffering from a condition that may be related to toxin exposure.  

It has been further alleged by the appellant that he has a long-standing hearing problem that has gotten progressively worse over the years.  He avers that he has hearing loss.  The appellant has also contended that along with his hearing loss, he still suffers from headaches.  Like his hearing loss, he has attributed his headaches to his military service.

The appellant has further claimed that he has continued to experience numbness in his hands and fingers along with having a gastrointestinal disorder to include acid reflux.  Both conditions are alleged by the appellant to be directly related to service.  He maintains, and he has testified as such, that he did not have either condition prior to service nor did they manifest themselves during the periods he was not on active duty.  He has intimated that the conditions may have also been the result of exposure to environmental toxins that he endured while in Iraq, or, alternatively, that the conditions began while he was on active duty.

Finally, with respect to headaches, the appellant has asserted that he has long suffered from headaches.  He maintains that these headaches did not begin until he was on active duty for training and have continued to the present.  

In July 2000, the RO denied service connection for headaches as current headaches were not shown to be related to headaches in service and the claim was not well grounded.  In August 2002, the RO reconsidered the determination following the passage of the Veterans Claims Assistance Act and denied the claim on the merits as he did not have a current clinical diagnosis.  The Veteran was notified of the determination and of his appellate rights, but he did not file a notice of disagreement or new and material evidence within one year.  

The headaches issue and the other four issues on appeal were previously adjudicated in an RO's action issued in December 2006.  The evidence before the RO at that time were the appellant's service treatment records, VA medical records from various VA Medical Centers (VAMC), and statements from the appellant.  Also included in the record were VA examination reports concerning the appellant's complaints involving hearing loss and peripheral neuropathy.  Following a review of the evidence, the RO denied the appellant's claim for service connection.  It was noted, with respect to hearing loss, that the current evidence did not show that the appellant had hearing loss for VA purposes, and as such, service connection could not be granted.  For the disabilities of the lung and the gastrointestinal system, along with headaches, the RO wrote that service connection could not be granted because the evidence failed to show that the appellant was currently suffering from the claimed disorders.  With respect to the numbness of the arms and fingers, the RO determined that a chronic disease was not shown in service or within one year of discharge.  The appellant was notified of the December 2006 decision; and although he did file a notice of disagreement, he did not timely file a substantive appeal following the issuance of the statement of the case on January 29, 2008.  The decision is therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006) and (2010).

The appellant has now, as noted, come before the VA asking that all five claims be reopened, and that benefits be granted.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156(a) (2010), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to all five issues now before the Board, the record reflects that since the issues were previously denied, the appellant has submitted written statements, he has provided testimony before the Board, and he has proffered VA medical treatment records.  Of particular importance is the appellant's testimony before the undersigned Veterans Law Judge.  During his hearing, the appellant described his hearing loss and how it has affected him.  With respect to his bronchial and gastrointestinal conditions, the appellant has testified as to when the conditions began, the symptoms they have produced, and the continuity of the symptoms since service.  Additionally, also described and commented thereon in the hearing about the perceived numbness he has in his fingers and arms.  He commented on how he did not have the condition prior to service and on how the condition has affected him.  Finally, also during the hearing, the appellant provided comments on his claimed headache disorder.  He described the frequency of the headaches and gave information as to when they originally began.  

This evidence is new.  It was not of record prior to the previous decisions that were issued on the merits of the appellant's claims.  This evidence is material because it does substantiate a previously unestablished fact.  The evidence does suggest and insinuate that the appellant now suffers from the claimed disorders and that they may be related to the appellant's military service through continuity of symptomatology.  All of this evidence is not cumulative and has not been previously seen and reviewed by the VA.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, the Board concludes that the appellant has submitted evidence that is new and material, and all five issues are reopened.


ORDER

New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for a disability manifested by numbness of the arms and fingers has been submitted.  To this extent, the appellant's claim is granted. 

New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for hearing loss has been submitted.  To this extent, the appellant's claim is granted. 

New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of chronic bronchitis claimed as breathing problems to include as being secondary to environmental toxins exposure has been submitted.  To this extent, the appellant's claim is granted. 

New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for a gastrointestinal disorder to include acid reflux has been submitted.  To this extent, the appellant's claim is granted. 

New and material evidence sufficient to reopen the appellant's claim for entitlement to service connection for headaches has been submitted.  To this extent, the appellant's claim is granted.




REMAND

As a result of the Board's above action, that of reopening the appellant's claims, VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  A review of the claims folder indicates that a VA examiner has not had the opportunity to examine the appellant, to review his records, and to provide an etiological opinion.

VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010).  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such examinations should be afforded the appellant before the Board issues a determination on the merits of his claim.  The Veteran asserts that he currently has the claimed disabilities or persistent symptoms of disability and that they are related to incidents in service through continuity of symptomatology.  Accordingly, these five issues are returned to the RO/AMC so that medical examinations may be performed and the data included in the claims folder for the Board's further review.

The RO should also attempt to obtain any relevant medical records that have not already been associated with the claims folder, to include, but not limited to records of recent treatment.  The Board notes in that regard that audiological testing was completed by VA on June 10, 2010, but the results are not in the claims folder.  The RO should attempt to obtain this record on remand.  

In addition, it is noted that the Veteran has previously claimed that the numbness in his arms and fingers is secondary to his service-connected cervical spine disability.  The RO should provide the appropriate VCAA notice on remand. 

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should contact the appellant and ask that he identify all sources of medical treatment not already of record including but not limited to recent treatment for the disabilities that are currently on appeal, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (if any).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any identified records are not successful, the RO/AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

2.  Request and associate with the claims folder, the actual numeric results of the audiometric testing that was completed by VA on June 10, 2010.  

3.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection for numbness of the arms and fingers as secondary to the Veteran's service-connected cervical spine disability.

4.  Thereafter, the AMC/RO should arrange for a neurological examination of the appellant.  

The examiner should provide an opinion concerning whether the appellant has a disability manifested by numbness of the arms and fingers, and whether it is at least as likely as not that such condition originated in or is related to the appellant's military service to include being exposed to environment hazards in Iraq.  If not, is any disability found at least as likely as not the result of or due to the service-connected cervical spine disability.  If not is it at least as likely as not that the disability is aggravated (i.e., permanently worsened) by the service-connected cervical spine disability.  The examiner must provide an opinion with respect to each question.

The examiner should also address whether the headaches disorder began in or is related to the appellant's military service. 

The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

5.  After Steps one to three are complete, the AMC/RO should arrange for an audiological examination of the appellant.  The purpose of this examination is to ascertain whether the appellant now suffers from bilateral hearing loss, and whether the condition was the result of his military service.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

The examiner should opine as to whether the appellant has bilateral hearing loss for VA compensation purposes and if so, whether it originated in or is related to active service.  It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

6.  After steps one and two are complete, the AMC/RO should arrange for a pulmonary examination of the appellant.  The purpose of this examination is to ascertain whether the appellant now suffers from a bronchial condition, to include breathing problems, and whether the found condition began in or was a result of the appellant's military service.  This is to include whether any found pulmonary condition is the result of exposure to environmental toxins produced by the burning of ammunition and other flammable material while the appellant was stationed in Iraq.  The examiner should also indicate when chronic bronchitis first manifested.  If the disorder pre-existed a period of active service, was the disorder aggravated (i.e., permanently worsened) beyond its natural progression by service.  

The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

7.  After steps one and two are complete, the AMC/RO should arrange for an examination of the appellant to ascertain whether the appellant has a gastrointestinal disorder to include acid reflux, that originated in or is related to the appellant's military service.  In that regard, the examiner should consider the credible statements of the Veteran concerning the symptoms he experienced in service and thereafter.  The examiner should also specifically opine as to whether the appellant has a gastrointestinal disorder that began in service, or whether any gastrointestinal disability that is found is the result of any type of exposure to environmental toxins.  

The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiner for review before the examination.  The examination report should consider all findings necessary to evaluate the claim and the examiner is asked to indicate that he or she has reviewed the claims folder.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

8.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

9.  After conducting any additional development deemed warranted, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The RO/AMC should also consider whether service connection for numbness of the arms and fingers is warranted on a secondary basis.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


